Title: To Thomas Jefferson from J. F. Frin & Cie., 14 February 1789
From: J. F. Frin & Cie.
To: Jefferson, Thomas


Paris, 14 Feb. 1789. M. Dechezaulx, French consul at Bergen, Norway, states that either TJ or LeRay de Chaumont holds at least 4,000₶ payable to his account. The latter is absent, but his secretary says the matter is more properly TJ’s affair, as involving Americans. Frin & Cie. ask TJ to remit the sum if he has it so that they can honor the consul’s drafts, of which two amounting to about 1,800₶ have already been suspended for lack of funds. Ask TJ to inform them without delay of his intentions.
